Exhibit 10.3

 

SILICON LABORATORIES INC.

STOCK OPTION AGREEMENT

 

RECITALS

 


A.                                   THE BOARD HAS ADOPTED THE PLAN FOR THE
PURPOSE OF RETAINING THE SERVICES OF SELECTED EMPLOYEES, NON-EMPLOYEE MEMBERS OF
THE BOARD OR OF THE BOARD OF DIRECTORS OF ANY PARENT OR SUBSIDIARY AND
CONSULTANTS AND OTHER INDEPENDENT ADVISORS WHO PROVIDE SERVICES TO THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY).


 


B.                                     OPTIONEE IS TO RENDER VALUABLE SERVICES
TO THE CORPORATION (OR A PARENT OR SUBSIDIARY), AND THIS AGREEMENT IS EXECUTED
PURSUANT TO, AND IS INTENDED TO CARRY OUT THE PURPOSES OF, THE PLAN IN
CONNECTION WITH THE CORPORATION’S GRANT OF AN OPTION TO OPTIONEE.


 


C.                                     ALL CAPITALIZED TERMS IN THIS AGREEMENT
SHALL HAVE THE MEANING ASSIGNED TO THEM IN THE ATTACHED APPENDIX.


 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.                                       GRANT OF OPTION.  THE CORPORATION
HEREBY GRANTS TO OPTIONEE, AS OF THE GRANT DATE, AN OPTION TO PURCHASE UP TO THE
NUMBER OF OPTION SHARES SPECIFIED IN THE GRANT NOTICE.  THE OPTION SHARES SHALL
BE PURCHASABLE FROM TIME TO TIME DURING THE OPTION TERM SPECIFIED IN PARAGRAPH 2
AT THE EXERCISE PRICE.


 


2.                                       OPTION TERM.  THIS OPTION SHALL HAVE A
MAXIMUM TERM OF TEN (10) YEARS MEASURED FROM THE GRANT DATE AND SHALL
ACCORDINGLY EXPIRE AT THE CLOSE OF BUSINESS ON THE EXPIRATION DATE, UNLESS
SOONER TERMINATED IN ACCORDANCE WITH PARAGRAPH 5 OR 6.


 


3.                                       LIMITED TRANSFERABILITY.  THIS OPTION
SHALL BE NEITHER TRANSFERABLE NOR ASSIGNABLE BY OPTIONEE OTHER THAN BY WILL OR
BY THE LAWS OF DESCENT AND DISTRIBUTION FOLLOWING OPTIONEE’S DEATH AND MAY BE
EXERCISED, DURING OPTIONEE’S LIFETIME, ONLY BY OPTIONEE.  HOWEVER, IF THIS
OPTION IS DESIGNATED A NON-STATUTORY OPTION IN THE GRANT NOTICE, THEN THIS
OPTION MAY BE ASSIGNED IN WHOLE OR IN PART DURING OPTIONEE’S LIFETIME EITHER AS
(I) A GIFT TO ONE OR MORE FAMILY MEMBERS OF OPTIONEE’S IMMEDIATE FAMILY, TO A
TRUST IN WHICH OPTIONEE AND/OR ONE OR MORE SUCH FAMILY MEMBERS HOLD MORE THAN
FIFTY PERCENT (50%) OF THE BENEFICIAL INTEREST OR AN ENTITY IN WHICH MORE THAN
FIFTY PERCENT (50%) OF THE VOTING INTERESTS ARE OWNED BY OPTIONEE AND/OR ONE OR
MORE SUCH FAMILY MEMBERS, OR (II) PURSUANT TO A DOMESTIC RELATIONS ORDER.  THE
ASSIGNED PORTION SHALL BE EXERCISABLE ONLY BY THE PERSON OR PERSONS WHO ACQUIRE
A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO SUCH ASSIGNMENT.  THE TERMS
APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME AS THOSE IN EFFECT FOR THIS
OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT AND SHALL BE SET FORTH IN SUCH
DOCUMENTS ISSUED TO THE ASSIGNEE AS THE PLAN ADMINISTRATOR MAY DEEM APPROPRIATE.

 

4.                                       Dates of Exercise.  This option shall
become exercisable for the Option Shares in one or more installments as
specified in the Grant Notice.  As the option becomes exercisable for such
installments, those installments shall accumulate, and the option shall remain
exercisable for the accumulated installments until the Expiration Date or sooner
termination of the option term under Paragraph 5 or 6.

 

--------------------------------------------------------------------------------


 


5.                                       CESSATION OF SERVICE.  THE OPTION TERM
SPECIFIED IN PARAGRAPH 2 SHALL TERMINATE (AND THIS OPTION SHALL CEASE TO BE
OUTSTANDING) PRIOR TO THE EXPIRATION DATE SHOULD ANY OF THE FOLLOWING PROVISIONS
BECOME APPLICABLE:


 

(I)                                     SHOULD OPTIONEE CEASE TO REMAIN IN
SERVICE FOR ANY REASON (OTHER THAN DEATH, PERMANENT DISABILITY OR MISCONDUCT)
WHILE THIS OPTION IS OUTSTANDING, THEN THIS OPTION SHALL REMAIN EXERCISABLE
UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE THREE (3)-MONTH PERIOD MEASURED
FROM THE DATE OF SUCH CESSATION OF SERVICE OR (II) THE EXPIRATION DATE.

 

(II)                                  SHOULD OPTIONEE DIE WHILE HOLDING THIS
OPTION, THEN OPTIONEE’S BENEFICIARY SHALL HAVE THE RIGHT TO EXERCISE THIS OPTION
UNTIL THE EARLIER OF (A) THE EXPIRATION OF THE TWELVE (12)-MONTH PERIOD MEASURED
FROM THE DATE OF OPTIONEE’S DEATH OR (B) THE EXPIRATION DATE.

 

(III)                               SHOULD OPTIONEE CEASE SERVICE BY REASON OF
PERMANENT DISABILITY WHILE THIS OPTION IS OUTSTANDING, THEN THIS OPTION SHALL
REMAIN EXERCISABLE UNTIL THE EARLIER OF (I) THE EXPIRATION OF THE TWELVE
(12)-MONTH PERIOD MEASURED FROM THE DATE OF SUCH CESSATION OF SERVICE OR
(II) THE EXPIRATION DATE.

 

(IV)                              DURING THE APPLICABLE POST-SERVICE EXERCISE
PERIOD, THIS OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE
NUMBER OF VESTED OPTION SHARES FOR WHICH THE OPTION IS EXERCISABLE ON THE DATE
OF OPTIONEE’S CESSATION OF SERVICE.  UPON THE EXPIRATION OF THE APPLICABLE
EXERCISE PERIOD OR (IF EARLIER) UPON THE EXPIRATION DATE, THIS OPTION SHALL
TERMINATE AND CEASE TO BE OUTSTANDING FOR ANY VESTED OPTION SHARES FOR WHICH THE
OPTION HAS NOT BEEN EXERCISED.  HOWEVER, THIS OPTION SHALL, IMMEDIATELY UPON
OPTIONEE’S CESSATION OF SERVICE FOR ANY REASON, TERMINATE AND CEASE TO BE
OUTSTANDING TO THE EXTENT THIS OPTION IS NOT OTHERWISE AT THAT TIME EXERCISABLE
FOR VESTED SHARES.

 

(V)                                 SHOULD OPTIONEE’S SERVICE BE TERMINATED FOR
MISCONDUCT OR SHOULD OPTIONEE ENGAGE IN MISCONDUCT WHILE THIS OPTION IS
OUTSTANDING, THEN THIS OPTION SHALL TERMINATE IMMEDIATELY AND CEASE TO BE
OUTSTANDING.

 


6.                                       SPECIAL ACCELERATION OF OPTION.


 


(A)                                  IN THE EVENT OF A CHANGE IN CONTROL, THIS
OPTION, TO THE EXTENT OUTSTANDING AT THAT TIME BUT NOT OTHERWISE FULLY
EXERCISABLE, SHALL AUTOMATICALLY ACCELERATE SO THAT THIS OPTION SHALL,
IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF THE CHANGE IN CONTROL, BECOME
EXERCISABLE FOR ALL OF THE OPTION SHARES AT THE TIME SUBJECT TO THIS OPTION AND
MAY BE EXERCISED FOR ANY OR ALL OF THOSE OPTION SHARES AS FULLY-VESTED SHARES OF
COMMON STOCK.  NO SUCH ACCELERATION OF THIS OPTION, HOWEVER, SHALL OCCUR IF AND
TO THE EXTENT: (I) THIS OPTION IS, IN CONNECTION WITH THE CHANGE IN CONTROL,
ASSUMED OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT BY THE SUCCESSOR
CORPORATION (OR PARENT THEREOF) PURSUANT TO THE TERMS OF THE CHANGE IN CONTROL
OR (II) THIS OPTION IS REPLACED WITH A CASH INCENTIVE PROGRAM OF THE SUCCESSOR
CORPORATION WHICH PRESERVES THE SPREAD EXISTING AT THE TIME OF THE CHANGE IN
CONTROL ON THE OPTION SHARES FOR WHICH THIS OPTION IS NOT OTHERWISE AT THAT TIME
EXERCISABLE (THE EXCESS OF THE FAIR MARKET VALUE OF THOSE OPTION SHARES OVER THE
AGGREGATE EXERCISE PRICE PAYABLE FOR SUCH SHARES) AND PROVIDES FOR SUBSEQUENT
PAY-OUT IN ACCORDANCE WITH THE SAME OPTION EXERCISE SCHEDULE SET FORTH IN THE
GRANT NOTICE.

 

2

--------------------------------------------------------------------------------


 


(B)                                 IMMEDIATELY FOLLOWING THE CONSUMMATION OF
THE CHANGE IN CONTROL, THIS OPTION SHALL TERMINATE AND CEASE TO BE OUTSTANDING,
EXCEPT TO THE EXTENT ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT THEREOF) OR
OTHERWISE EXPRESSLY CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE TERMS OF
THE CHANGE IN CONTROL.


 


(C)                                  IF THIS OPTION IS ASSUMED IN CONNECTION
WITH A CHANGE IN CONTROL, THEN THIS OPTION SHALL BE APPROPRIATELY ADJUSTED,
IMMEDIATELY AFTER SUCH CHANGE IN CONTROL, TO APPLY TO THE NUMBER AND CLASS OF
SECURITIES WHICH WOULD HAVE BEEN ISSUABLE TO OPTIONEE IN CONSUMMATION OF SUCH
CHANGE IN CONTROL HAD THE OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CHANGE
IN CONTROL, AND APPROPRIATE ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE
PRICE, PROVIDED THE AGGREGATE EXERCISE PRICE SHALL REMAIN THE SAME.


 


(D)                                 THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT
THE RIGHT OF THE CORPORATION TO ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE
CHANGE ITS CAPITAL OR BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE,
LIQUIDATE OR SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS.


 


7.                                       ADJUSTMENT IN OPTION SHARES.  SHOULD
ANY CHANGE BE MADE TO THE COMMON STOCK BY REASON OF ANY STOCK SPLIT, STOCK
DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER
CHANGE AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE
CORPORATION’S RECEIPT OF CONSIDERATION, APPROPRIATE ADJUSTMENTS SHALL BE MADE TO
(I) THE TOTAL NUMBER AND/OR CLASS OF SECURITIES SUBJECT TO THIS OPTION AND
(II) THE EXERCISE PRICE IN ORDER TO REFLECT SUCH CHANGE AND THEREBY PRECLUDE A
DILUTION OR ENLARGEMENT OF BENEFITS HEREUNDER.


 


8.                                       STOCKHOLDER RIGHTS.  THE HOLDER OF THIS
OPTION SHALL NOT HAVE ANY STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES
UNTIL SUCH PERSON SHALL HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND
BECOME A HOLDER OF RECORD OF THE PURCHASED SHARES.


 


9.                                       MANNER OF EXERCISING OPTION.  IN ORDER
TO EXERCISE THIS OPTION WITH RESPECT TO ALL OR ANY PART OF THE OPTION SHARES FOR
WHICH THIS OPTION IS AT THE TIME EXERCISABLE, OPTIONEE (OR ANY OTHER PERSON OR
PERSONS EXERCISING THE OPTION) MUST TAKE THE FOLLOWING ACTIONS:


 

(I)                                     EXECUTE AND DELIVER TO THE CORPORATION A
NOTICE OF EXERCISE FOR THE OPTION SHARES FOR WHICH THE OPTION IS EXERCISED.

 

(II)                                  PAY THE AGGREGATE EXERCISE PRICE FOR THE
PURCHASED SHARES IN ONE OR MORE OF THE FOLLOWING FORMS:

 

(A)                              CASH OR CHECK MADE PAYABLE TO THE CORPORATION;

 

3

--------------------------------------------------------------------------------


 

(B)                                A PROMISSORY NOTE PAYABLE TO THE CORPORATION,
BUT ONLY TO THE EXTENT AUTHORIZED BY THE PLAN ADMINISTRATOR IN ACCORDANCE WITH
PARAGRAPH 13;

 

(C)                                SHARES OF COMMON STOCK HELD BY OPTIONEE (OR
ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) FOR THE REQUISITE PERIOD
NECESSARY TO AVOID A CHARGE TO THE CORPORATION’S EARNINGS FOR FINANCIAL
REPORTING PURPOSES AND VALUED AT FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(D)                               THROUGH A SPECIAL SALE AND REMITTANCE
PROCEDURE PURSUANT TO WHICH OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING
THE OPTION) SHALL CONCURRENTLY PROVIDE IRREVOCABLE INSTRUCTIONS (I) TO A
CORPORATION-APPROVED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE
PURCHASED SHARES AND REMIT TO THE CORPORATION, OUT OF THE SALE PROCEEDS
AVAILABLE ON THE SETTLEMENT DATE, SUFFICIENT FUNDS TO COVER THE AGGREGATE
EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES PLUS ALL APPLICABLE INCOME AND
EMPLOYMENT TAXES REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH
EXERCISE AND (II) TO THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE
PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

 

(III)                               FURNISH TO THE CORPORATION APPROPRIATE
DOCUMENTATION THAT THE PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN
OPTIONEE) HAVE THE RIGHT TO EXERCISE THIS OPTION.

 

(IV)                              MAKE APPROPRIATE ARRANGEMENTS WITH THE
CORPORATION (OR PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) FOR THE
SATISFACTION OF ALL INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS
APPLICABLE TO THE OPTION EXERCISE.

 


(B)                                 AS SOON AS PRACTICAL AFTER THE EXERCISE
DATE, THE CORPORATION SHALL ISSUE TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER
PERSON OR PERSONS EXERCISING THIS OPTION) A CERTIFICATE FOR THE PURCHASED OPTION
SHARES, WITH THE APPROPRIATE LEGENDS AFFIXED THERETO.


 


(C)                                  IN NO EVENT MAY THIS OPTION BE EXERCISED
FOR ANY FRACTIONAL SHARES.


 


10.                                 COMPLIANCE WITH LAWS AND REGULATIONS.


 


(A)                                  THE EXERCISE OF THIS OPTION AND THE
ISSUANCE OF THE OPTION SHARES UPON SUCH EXERCISE SHALL BE SUBJECT TO COMPLIANCE
BY THE CORPORATION AND OPTIONEE WITH ALL APPLICABLE REQUIREMENTS OF LAW RELATING
THERETO AND WITH ALL APPLICABLE REGULATIONS OF ANY STOCK EXCHANGE (OR THE NASDAQ
NATIONAL MARKET, IF APPLICABLE) ON WHICH THE COMMON STOCK MAY BE LISTED FOR
TRADING AT THE TIME OF SUCH EXERCISE AND ISSUANCE.

 

4

--------------------------------------------------------------------------------


 


(B)                                 THE INABILITY OF THE CORPORATION TO OBTAIN
APPROVAL FROM ANY REGULATORY BODY HAVING AUTHORITY DEEMED BY THE CORPORATION TO
BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO
THIS OPTION SHALL RELIEVE THE CORPORATION OF ANY LIABILITY WITH RESPECT TO THE
NON-ISSUANCE OR SALE OF THE COMMON STOCK AS TO WHICH SUCH APPROVAL SHALL NOT
HAVE BEEN OBTAINED.  THE CORPORATION, HOWEVER, SHALL USE ITS BEST EFFORTS TO
OBTAIN ALL SUCH APPROVALS.


 


11.                                 SUCCESSORS AND ASSIGNS.  EXCEPT TO THE
EXTENT OTHERWISE PROVIDED IN PARAGRAPHS 3 AND 6, THE PROVISIONS OF THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE CORPORATION
AND ITS SUCCESSORS AND ASSIGNS AND OPTIONEE AND OPTIONEE’S ASSIGNS AND
BENEFICIARIES.


 


12.                                 NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR
DELIVERED TO THE CORPORATION UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN
WRITING AND ADDRESSED TO THE CORPORATION AT ITS PRINCIPAL CORPORATE OFFICES. 
ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO OPTIONEE SHALL BE IN WRITING AND
ADDRESSED TO OPTIONEE AT THE ADDRESS INDICATED BELOW OPTIONEE’S SIGNATURE LINE
ON THE GRANT NOTICE.  ALL NOTICES SHALL BE DEEMED EFFECTIVE UPON PERSONAL
DELIVERY OR UPON DEPOSIT IN THE U.S. MAIL, POSTAGE PREPAID AND PROPERLY
ADDRESSED TO THE PARTY TO BE NOTIFIED.


 


13.                                 FINANCING.  THE PLAN ADMINISTRATOR MAY, IN
ITS ABSOLUTE DISCRETION AND WITHOUT ANY OBLIGATION TO DO SO, PERMIT OPTIONEE TO
PAY THE EXERCISE PRICE FOR THE PURCHASED OPTION SHARES BY DELIVERING A
FULL-RECOURSE PROMISSORY NOTE PAYABLE TO THE CORPORATION.  THE TERMS OF ANY SUCH
PROMISSORY NOTE (INCLUDING THE INTEREST RATE, THE REQUIREMENTS FOR COLLATERAL
AND THE TERMS OF REPAYMENT) SHALL BE ESTABLISHED BY THE PLAN ADMINISTRATOR IN
ITS SOLE DISCRETION.


 


14.                                 CONSTRUCTION.  THIS AGREEMENT AND THE OPTION
EVIDENCED HEREBY ARE MADE AND GRANTED PURSUANT TO THE PLAN AND ARE IN ALL
RESPECTS LIMITED BY AND SUBJECT TO THE TERMS OF THE PLAN.  ALL DECISIONS OF THE
PLAN ADMINISTRATOR WITH RESPECT TO ANY QUESTION OR ISSUE ARISING UNDER THE PLAN
OR THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN
INTEREST IN THIS OPTION.


 


15.                                 GOVERNING LAW.  THE INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS WITHOUT RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.


 


16.                                 EXCESS SHARES.  IF THE OPTION SHARES COVERED
BY THIS AGREEMENT EXCEED, AS OF THE GRANT DATE, THE NUMBER OF SHARES OF COMMON
STOCK WHICH MAY WITHOUT STOCKHOLDER APPROVAL BE ISSUED UNDER THE PLAN, THEN THIS
OPTION SHALL BE VOID WITH RESPECT TO THOSE EXCESS SHARES, UNLESS STOCKHOLDER
APPROVAL OF AN AMENDMENT SUFFICIENTLY INCREASING THE NUMBER OF SHARES OF COMMON
STOCK ISSUABLE UNDER THE PLAN IS OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF
THE PLAN.


 


17.                                 ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE
OPTION.  IN THE EVENT THIS OPTION IS DESIGNATED AN INCENTIVE OPTION IN THE GRANT
NOTICE, THE FOLLOWING TERMS AND CONDITIONS SHALL ALSO APPLY TO THE GRANT:

 

(I)                                     THIS OPTION SHALL CEASE TO QUALIFY FOR
FAVORABLE TAX TREATMENT AS AN INCENTIVE OPTION IF (AND TO THE EXTENT) THIS
OPTION IS EXERCISED FOR ONE OR MORE OPTION SHARES: (A) MORE THAN THREE (3)
MONTHS AFTER THE DATE OPTIONEE CEASES TO BE AN EMPLOYEE FOR ANY REASON OTHER
THAN DEATH OR PERMANENT DISABILITY OR (B) MORE THAN TWELVE (12) MONTHS AFTER THE
DATE OPTIONEE CEASES TO BE AN EMPLOYEE BY REASON OF PERMANENT DISABILITY.

 

5

--------------------------------------------------------------------------------


 

(II)                                  NO INSTALLMENT UNDER THIS OPTION SHALL
QUALIFY FOR FAVORABLE TAX TREATMENT AS AN INCENTIVE OPTION IF (AND TO THE
EXTENT) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AT THE GRANT DATE) OF THE
COMMON STOCK FOR WHICH SUCH INSTALLMENT FIRST BECOMES EXERCISABLE HEREUNDER
WOULD, WHEN ADDED TO THE AGGREGATE VALUE (DETERMINED AS OF THE RESPECTIVE DATE
OR DATES OF GRANT) OF THE COMMON STOCK OR OTHER SECURITIES FOR WHICH THIS OPTION
OR ANY OTHER INCENTIVE OPTIONS GRANTED TO OPTIONEE PRIOR TO THE GRANT DATE
(WHETHER UNDER THE PLAN OR ANY OTHER OPTION PLAN OF THE CORPORATION OR ANY
PARENT OR SUBSIDIARY) FIRST BECOME EXERCISABLE DURING THE SAME CALENDAR YEAR,
EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000) IN THE AGGREGATE.  SHOULD SUCH
ONE HUNDRED THOUSAND DOLLAR ($100,000) LIMITATION BE EXCEEDED IN ANY CALENDAR
YEAR, THIS OPTION SHALL NEVERTHELESS BECOME EXERCISABLE FOR THE EXCESS SHARES IN
SUCH CALENDAR YEAR AS A NON-STATUTORY OPTION.

 

(III)                               SHOULD THE EXERCISABILITY OF THIS OPTION BE
ACCELERATED UPON A CHANGE IN CONTROL, THEN THIS OPTION SHALL QUALIFY FOR
FAVORABLE TAX TREATMENT AS AN INCENTIVE OPTION ONLY TO THE EXTENT THE AGGREGATE
FAIR MARKET VALUE (DETERMINED AT THE GRANT DATE) OF THE COMMON STOCK FOR WHICH
THIS OPTION FIRST BECOMES EXERCISABLE IN THE CALENDAR YEAR IN WHICH THE CHANGE
IN CONTROL OCCURS DOES NOT, WHEN ADDED TO THE AGGREGATE VALUE (DETERMINED AS OF
THE RESPECTIVE DATE OR DATES OF GRANT) OF THE COMMON STOCK OR OTHER SECURITIES
FOR WHICH THIS OPTION OR ONE OR MORE OTHER INCENTIVE OPTIONS GRANTED TO OPTIONEE
PRIOR TO THE GRANT DATE (WHETHER UNDER THE PLAN OR ANY OTHER OPTION PLAN OF THE
CORPORATION OR ANY PARENT OR SUBSIDIARY) FIRST BECOME EXERCISABLE DURING THE
SAME CALENDAR YEAR, EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000) IN THE
AGGREGATE.  SHOULD THE APPLICABLE ONE HUNDRED THOUSAND DOLLAR ($100,000)
LIMITATION BE EXCEEDED IN THE CALENDAR YEAR OF SUCH CHANGE IN CONTROL, THE
OPTION MAY NEVERTHELESS BE EXERCISED FOR THE EXCESS SHARES IN SUCH CALENDAR YEAR
AS A NON-STATUTORY OPTION.

 

(IV)                              SHOULD OPTIONEE HOLD, IN ADDITION TO THIS
OPTION, ONE OR MORE OTHER OPTIONS TO PURCHASE COMMON STOCK WHICH BECOME
EXERCISABLE FOR THE FIRST TIME IN THE SAME CALENDAR YEAR AS THIS OPTION, THEN
THE FOREGOING LIMITATIONS ON THE EXERCISABILITY OF SUCH OPTIONS AS INCENTIVE
OPTIONS SHALL BE APPLIED ON THE BASIS OF THE ORDER IN WHICH SUCH OPTIONS ARE
GRANTED.

 


18.                                 LEAVE OF ABSENCE.  THE FOLLOWING PROVISIONS
SHALL APPLY UPON THE OPTIONEE’S COMMENCEMENT OF AN AUTHORIZED LEAVE OF ABSENCE:


 

(I)                                     THE EXERCISE SCHEDULE IN EFFECT UNDER
THE GRANT NOTICE SHALL BE FROZEN AS OF THE FIRST DAY OF THE AUTHORIZED LEAVE,
AND THIS OPTION SHALL NOT BECOME EXERCISABLE FOR ANY ADDITIONAL INSTALLMENTS OF
THE OPTION SHARES DURING THE PERIOD OPTIONEE REMAINS ON SUCH LEAVE.

 

6

--------------------------------------------------------------------------------


 

(II)                                  SHOULD OPTIONEE RESUME ACTIVE EMPLOYEE
STATUS WITHIN SIXTY (60) DAYS AFTER THE START DATE OF THE AUTHORIZED LEAVE,
OPTIONEE SHALL, FOR PURPOSES OF THE EXERCISE SCHEDULE SET FORTH IN THE GRANT
NOTICE, RECEIVE SERVICE CREDIT FOR THE ENTIRE PERIOD OF SUCH LEAVE.  IF OPTIONEE
DOES NOT RESUME ACTIVE EMPLOYEE STATUS WITHIN SUCH SIXTY (60)-DAY PERIOD, THEN
NO SERVICE CREDIT SHALL BE GIVEN FOR THE PERIOD OF SUCH LEAVE.

 

(III)                               IF THIS OPTION IS DESIGNATED AS AN INCENTIVE
OPTION IN THE GRANT NOTICE, THEN THE FOLLOWING ADDITIONAL PROVISION SHALL APPLY:

 

(A)                              IF THE LEAVE OF ABSENCE CONTINUES FOR MORE THAN
NINETY (90) DAYS, THEN THIS OPTION SHALL AUTOMATICALLY CONVERT TO A
NON-STATUTORY OPTION AT THE END OF THE THREE (3)-MONTH PERIOD MEASURED FROM THE
NINETY-FIRST (91ST) DAY OF SUCH LEAVE, UNLESS OPTIONEE’S REEMPLOYMENT RIGHTS ARE
GUARANTEED BY STATUTE OR BY WRITTEN AGREEMENT.  FOLLOWING ANY SUCH CONVERSION OF
THIS OPTION, ALL SUBSEQUENT EXERCISES OF THIS OPTION, WHETHER EFFECTED BEFORE OR
AFTER OPTIONEE’S RETURN TO ACTIVE EMPLOYEE STATUS, SHALL RESULT IN AN IMMEDIATE
TAXABLE EVENT, AND THE CORPORATION SHALL BE REQUIRED TO COLLECT FROM OPTIONEE
THE INCOME AND EMPLOYMENT WITHHOLDING TAXES APPLICABLE TO SUCH EXERCISE.

 

(IV)                              IN NO EVENT SHALL THIS OPTION BECOME
EXERCISABLE FOR ANY ADDITIONAL OPTION SHARES OR OTHERWISE REMAIN OUTSTANDING IF
OPTIONEE DOES NOT RESUME EMPLOYEE STATUS PRIOR TO THE EXPIRATION DATE OF THE
OPTION TERM.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT I

 

NOTICE OF EXERCISE

 

I hereby notify Silicon Laboratories Inc. (the “Corporation”) that I elect to
purchase                  shares of the Corporation’s Common Stock (the
“Purchased Shares”) at the option exercise price of
$                              per share (the “Exercise Price”) pursuant to that
certain option (the “Option”) granted to me under the Corporation’s 2000 Stock
Incentive Plan on                       .

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

 

 

 

 

 

Date

 

 

 

 

Optionee

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Print name in exact manner it is to appear on the stock certificate:

 

 

 

 

 

Address to which certificate is to be sent, if different from address above:

 

 

 

 

 

 

 

 

 

 

 

Social Security Number:

 

 

 

 

 

Employee Number

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                   AGREEMENT SHALL MEAN THIS STOCK OPTION
AGREEMENT.

 

B.                                     BENEFICIARY SHALL MEAN, IN THE EVENT THE
PLAN ADMINISTRATOR IMPLEMENTS A BENEFICIARY DESIGNATION PROCEDURE, THE PERSON
DESIGNATED BY OPTIONEE, PURSUANT TO SUCH PROCEDURE, TO SUCCEED TO OPTIONEE’S
RIGHTS UNDER THE OPTION EVIDENCED BY THIS AGREEMENT TO THE EXTENT THE OPTION IS
HELD BY OPTIONEE AT THE TIME OF DEATH.  IN THE ABSENCE OF SUCH DESIGNATION OR
PROCEDURE, THE BENEFICIARY SHALL BE THE PERSONAL REPRESENTATIVE OF THE ESTATE OF
OPTIONEE OR THE PERSON OR PERSONS TO WHOM THE OPTION IS TRANSFERRED BY WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION.

 

C.                                     BOARD SHALL MEAN THE CORPORATION’S BOARD
OF DIRECTORS.

 

D.                                    CHANGE IN CONTROL SHALL MEAN A CHANGE IN
OWNERSHIP OR CONTROL OF THE CORPORATION EFFECTED THROUGH ANY OF THE FOLLOWING
TRANSACTIONS:

 

(a)                                  a merger, consolidation or reorganization
approved by the Corporation’s stockholders, unless securities representing more
than fifty percent (50%) of the total combined voting power of the voting
securities of the successor corporation are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Corporation’s outstanding voting securities
immediately prior to such transaction.

 

(b)                                 any stockholder-approved transfer or other
disposition of all or substantially all of the Corporation’s assets, or

 

(c)                                  the acquisition, directly or indirectly by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation), of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s stockholders which the Board recommends such stockholders to
accept.

 

E.                                      CODE SHALL MEAN THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.

 

F.                                      COMMON STOCK SHALL MEAN THE
CORPORATION’S COMMON STOCK.

 

G.                                     CORPORATION SHALL MEAN SILICON
LABORATORIES INC., A DELAWARE CORPORATION.

 

H.                                    EMPLOYEE SHALL MEAN AN INDIVIDUAL WHO IS
IN THE EMPLOY OF THE CORPORATION (OR ANY PARENT OR SUBSIDIARY), SUBJECT TO THE
CONTROL AND DIRECTION OF THE EMPLOYER ENTITY AS TO BOTH THE WORK TO BE PERFORMED
AND THE MANNER AND METHOD OF PERFORMANCE.

 

A-1

--------------------------------------------------------------------------------


 

I.                                         EXERCISE DATE SHALL MEAN THE DATE ON
WHICH THE OPTION SHALL HAVE BEEN EXERCISED IN ACCORDANCE WITH PARAGRAPH 9 OF THE
AGREEMENT.

 

J.                                        EXERCISE PRICE SHALL MEAN THE EXERCISE
PRICE PER SHARE AS SPECIFIED IN THE GRANT NOTICE.

 

K.                                    EXPIRATION DATE SHALL MEAN THE DATE ON
WHICH THE OPTION EXPIRES AS SPECIFIED IN THE GRANT NOTICE.

 

L.                                      FAIR MARKET VALUE PER SHARE OF COMMON
STOCK ON ANY RELEVANT DATE SHALL BE DETERMINED IN ACCORDANCE WITH THE FOLLOWING
PROVISIONS:

 

(i)                                     If the Common Stock is at the time
traded on the Nasdaq National Market, then the Fair Market Value shall be the
closing selling price per share of Common Stock on the date in question, as the
price is reported by the National Association of Securities Dealers on the
Nasdaq National Market or any successor system.  If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

 

(ii)                                  If the Common Stock is at the time listed
on any Stock Exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange.  If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

M.                                 GRANT DATE SHALL MEAN THE DATE OF GRANT OF
THE OPTION AS SPECIFIED IN THE GRANT NOTICE.

 

N.                                    GRANT NOTICE SHALL MEAN THE NOTICE OF
GRANT OF STOCK OPTION ACCOMPANYING THE AGREEMENT, PURSUANT TO WHICH OPTIONEE HAS
BEEN INFORMED OF THE BASIC TERMS OF THE OPTION EVIDENCED HEREBY.

 

O.                                    IMMEDIATE FAMILY OF OPTIONEE SHALL MEAN
OPTIONEE’S CHILD, STEPCHILD, GRANDCHILD, PARENT, STEPPARENT, GRANDPARENT,
SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW, FATHER-IN-LAW,
SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW OR SISTER-IN-LAW, INCLUDING ADOPTIVE
RELATIONSHIPS.

 

P.                                      INCENTIVE OPTION SHALL MEAN AN OPTION
WHICH SATISFIES THE REQUIREMENTS OF CODE SECTION 422.

 

Q.                                    MISCONDUCT SHALL MEAN THE COMMISSION OF
ANY ACT OF FRAUD, EMBEZZLEMENT OR DISHONESTY BY OPTIONEE, ANY UNAUTHORIZED USE
OR DISCLOSURE BY OPTIONEE OF CONFIDENTIAL INFORMATION OR TRADE SECRETS OF THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY), OR ANY INTENTIONAL WRONGDOING BY
OPTIONEE, WHETHER BY OMISSION OR COMMISSION, WHICH ADVERSELY AFFECTS THE
BUSINESS OR AFFAIRS OF THE CORPORATION (OR ANY PARENT OR SUBSIDIARY) IN A
MATERIAL MANNER.  THE FOREGOING DEFINITION SHALL NOT LIMIT THE GROUNDS FOR THE
DISMISSAL OR DISCHARGE OF OPTIONEE OR ANY OTHER INDIVIDUAL IN THE SERVICE OF THE
CORPORATION (OR ANY PARENT OR SUBSIDIARY).

 

A-2

--------------------------------------------------------------------------------


 

R.                                     NON-STATUTORY OPTION SHALL MEAN AN OPTION
NOT INTENDED TO SATISFY THE REQUIREMENTS OF CODE SECTION 422.

 

S.                                      NOTICE OF EXERCISE SHALL MEAN THE NOTICE
OF EXERCISE IN THE FORM ATTACHED HERETO AS EXHIBIT I.

 

T.                                     OPTION SHARES SHALL MEAN THE NUMBER OF
SHARES OF COMMON STOCK SUBJECT TO THE OPTION AS SPECIFIED IN THE GRANT NOTICE.

 

U.                                    OPTIONEE SHALL MEAN THE PERSON TO WHOM THE
OPTION IS GRANTED AS SPECIFIED IN THE GRANT NOTICE.

 

V.                                     PARENT SHALL MEAN ANY CORPORATION (OTHER
THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS ENDING WITH THE
CORPORATION, PROVIDED EACH CORPORATION IN THE UNBROKEN CHAIN (OTHER THAN THE
CORPORATION) OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING FIFTY
PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK
IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.

 

W.                                PERMANENT DISABILITY SHALL MEAN THE INABILITY
OF OPTIONEE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF ANY
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH IS EXPECTED TO RESULT
IN DEATH OR HAS LASTED OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF
TWELVE (12) MONTHS OR MORE.

 

X.                                    PLAN SHALL MEAN THE CORPORATION’S 2000
STOCK INCENTIVE PLAN.

 

Y.                                     PLAN ADMINISTRATOR SHALL MEAN EITHER THE
BOARD OR A COMMITTEE OF THE BOARD ACTING IN ITS ADMINISTRATIVE CAPACITY UNDER
THE PLAN.

 

Z.                                     SERVICE SHALL MEAN OPTIONEE’S PERFORMANCE
OF SERVICES FOR THE CORPORATION (OR ANY PARENT OR SUBSIDIARY) IN THE CAPACITY OF
AN EMPLOYEE, A NON-EMPLOYEE MEMBER OF THE BOARD OF DIRECTORS OR A CONSULTANT OR
INDEPENDENT ADVISOR.

 

AA.                         STOCK EXCHANGE SHALL MEAN THE AMERICAN STOCK
EXCHANGE OR THE NEW YORK STOCK EXCHANGE.

 

BB.                             SUBSIDIARY SHALL MEAN ANY CORPORATION (OTHER
THAN THE CORPORATION) IN AN UNBROKEN CHAIN OF CORPORATIONS BEGINNING WITH THE
CORPORATION, PROVIDED EACH CORPORATION (OTHER THAN THE LAST CORPORATION) IN THE
UNBROKEN CHAIN OWNS, AT THE TIME OF THE DETERMINATION, STOCK POSSESSING FIFTY
PERCENT (50%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK
IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN.

 

A-3

--------------------------------------------------------------------------------


Grant No.                     

 

SILICON LABORATORIES INC.

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Silicon Laboratories Inc. (the “Corporation”):

 

Optionee:

 

Grant Date:

 

Vesting Commencement Date:

 

Exercise Price:  $           per share

 

Number of Option Shares:

 

Expiration Date:

 

Type of Option:                               Incentive Stock Option

 

             Non-Statutory Stock Option

 

Exercise Schedule:

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Silicon Laboratories Inc. 2000 Stock Incentive
Plan (the “Plan”).  Optionee further agrees to be bound by the terms of the Plan
and the terms of the Option as set forth in the Stock Option Agreement and any
Addenda to such Stock Option Agreement attached hereto as Exhibit A.  A copy of
the Plan is available upon request made to the Corporate Secretary at the
Corporation’s principal offices.

 

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

 

Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

--------------------------------------------------------------------------------


 

 

DATED:

 

 

 

 

 

 

 

 

SILICON LABORATORIES INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPTIONEE

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

ATTACHMENTS

Exhibit A - Stock Option Agreement

Addendum to Stock Option Agreement

 

--------------------------------------------------------------------------------